340 S.W.3d 349 (2011)
STATE of Missouri, Respondent,
v.
Marlon E. LEWIS, Appellant.
No. WD 72118.
Missouri Court of Appeals, Western District.
April 26, 2011.
Kent Denzel, for Appellant.
Daniel N. McPherson, for Respondent.
Before Division Three: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM:
Marlon Lewis appeals his conviction following a jury trial of one count of robbery in the first degree, section 569.020, RSMo 2000, and sentence of twenty-two years imprisonment. On appeal, Lewis contends that the trial court plainly erred in permitting the State to join two unrelated robberies in one trial and in failing to sua sponte instruct the jury to disregard hearsay testimony. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
*350 The conviction is affimed. Rule 30.25(b).